447 F.2d 991
UNITED STATES of America, Plaintiff and Appellee,v.Michael George OLSTEN, Appellant.
No. 71-1800.
United States Court of Appeals, Ninth Circuit.
Sept. 13, 1971.

Archie Dicksion, Los Angeles, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Robert C. Bonner, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, WEICK and CARTER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
Ehlert v. United States, 422 F.2d 332 (1970), affirmed 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971), is clearly applicable.


3
The mandate will issue now.